DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 7, 11, 19, and 24 are objected to because of the following informalities: typographical errors. 
Line 8 of claim 1 should be amended as follows: “low-profile state to a deployed state 
Line 2 of claim 4 should be amended as follows: “intravascularly delivering the distal portion”  
Line 5 of claim 7 should be amended as follows: “low-profile state to a deployed state 
Line 8 of claim 11 should be amended as follows: “low-profile state to a deployed state 
Line 18 of claim 11 should be amended as follows: “from a low-profile state to a deployed state”
Line 2 of claim 19 should be amended as follows: “a first, second, and third segment”
Line 2 of claim 24 should be amended as follows “the distal portion of the first elongated shaft” since claim 21 defines both a first elongated shaft and a second elongated shaft.
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cutting element in claims 1, 11, and 21 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraphs [0096] and [0130] disclose the cutting element comprises a blade.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2013/0317534), Weber (US Pub. No. 2013/0116715), and Wilson et al. (US Pub. No. 2012/0289987).
Regarding claim 1, Zhou discloses a method for separating tissue within a wall of a blood vessel (80), the method comprising delivering a distal portion of a first elongated shaft (12) to a treatment site within the blood vessel (80), advancing the distal portion through an opening (created by guidewire 40) at an interior surface (82) of a wall of the blood vessel to a space within the wall (for example, see paragraph 59 and Figures 12-16), axially moving a second elongated shaft (14) relative to the first elongated shaft (for example, see paragraph 34) to cause a dissection arm (one of 36) at the distal portion of the first elongated shaft (12) to move from a low-profile state (for example, see Figure 1) to a deployed state (for example, see Figure 2) such that in the deployed state, a portion of the dissection arm flexes outwardly away from a longitudinal axis of the first elongated shaft (for example, see Figure 2), and as the dissection arm moves from the low-profile state to the deployed state, the dissection arm pushes against vessel wall tissue at a periphery of the space (for example, see Figure 12), thereby separating tissue at the periphery to form a dissection pocket having a predetermined shape (for example, see Figure 12).
Zhou fails to disclose the diameter of the distal portion thus fails to disclose the distal portion has a diameter of at most 0.150 inch for gaining access into the space within the wall. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the distal portion of Zhou’s first elongate shaft with a diameter of at most 0.150 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zhou et al. would not operate differently with the claimed diameter and since the distal portion is intended to gain access into the space within a wall of a blood vessel, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the diameter claimed, indicating simply that the outer diameter of the dissection device “may” be less than or equal to the claimed range (specification pp. [0168]).
Zhou also fails to disclose a cutting element positioned along at least a portion of the dissection arm. Weber also discloses a dissection device (10) comprising a dissection arm (46). Weber teaches a cutting element (48) positioned along at least a portion of the dissection arm (this element is interpreted under 112(f) as a blade see pp. [0096], [0130] and equivalents thereof; see Weber’s paragraph 27 describing element 48 being a “cutting blade”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Zhou with a cutting element (48) positioned along at least a portion of the dissection arm (one of 36) as taught by Weber. Doing so would enhance the cutting characteristics of the dissection arm, thus facilitating cutting as needed and/or desired by the user during a surgical procedure (for example, see paragraph 52). 
Zhou as modified by Weber fails to disclose cutting, via the cutting element positioned along at least a portion of the dissection arm, the vessel wall tissue adjacent to the opening to widen the opening. Wilson also discloses a method for separating tissue within a wall of a blood vessel (creating tissue pocket 3052; for example, see paragraph 239). Wilson teaches cutting via a cutting element (3060) the vessel wall tissue adjacent to the opening to widen the opening (for example, see paragraph 240 describing the cutting device being retracted such that the cutting elements 3060 cut the narrow inlet opening to a wider orientation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the step of cutting the vessel wall tissue adjacent to the opening to widen the opening as taught by Wilson, with Zhou’s cutting element that is positioned along at least a portion of the dissection arm as modified by Weber. Doing so would have created a wider opening or inlet, thus facilitating advancement of tools therethrough and dissection of the tissue layers.
Regarding claim 2, Zhou as modified discloses moving the second elongated shaft (14) over a guide member (40) for delivery of the distal portion of the first elongated shaft (12) into the space within the wall of the blood vessel (for example, see Figures 1-4, 14-16, and paragraph 36).
Regarding claim 3, Zhou as modified discloses creating the opening at the interior surface of the wall of the blood vessel with a needle (40, which is disclosed in paragraph 65 as being a penetration member that penetrates the wall of the blood vessel, thus is interpreted as a needle as claimed) and extending the second elongated shaft (14) over the needle (40) for delivery of the distal portion of the first elongated shaft (12) into the space within the wall of the blood vessel (for example, see Figures 1-4, 14-16, and paragraph 36).
Regarding claim 4, Zhou as modified discloses delivering the distal portion of the first elongated shaft (12) to the treatment site comprises intravascularly delivery the distal portion of the first elongated shaft (12) to the treatment site (80 is the blood vessel through which the device is delivered, thus the device delivered intravascularly as claimed).
Regarding claim 5, Zhou as modified fails to disclose that when the dissection arm (one of 36) is in the deployed state, the cutting element (48) has a sharp edge facing distally. It appears that the device of Zhou as modified by Weber would operate equally well with the configuration recited in claim 5 since the cutting element is intended to perform a cutting function. Further applicant has not disclosed that the configuration recited in claim 5 solves any stated problem or is used for any particular purpose, indicating simply that the embodiment is a mere obvious variation (specification pp. [0115] disclosing that the sharp edge faces proximally and in other embodiments “can” face distally, wherein the modification by Weber yields the sharp edge facing proximally). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Zhou as modified by Weber to have the sharp edge facing distally when the dissection arm is in the deployed state because it appears to be an arbitrary design consideration which fails to patentably distinguish over Zhou as modified by Weber and Wilson.
Regarding claim 6, Zhou as modified discloses that when the dissection arm (one of 36) is in the deployed state, the cutting element (48) has a sharp edge facing proximally (for example, see Weber’s paragraph 27 describing a cutting edge of the cutting blade 48 is oriented to face in a generally proximal direction when the dissection arm is in the deployed state).
Regarding claim 7, Zhou as modified discloses the dissection arm is a first dissection arm (one of 36) and the cutting element is a first cutting element (48), and wherein axially moving the second elongated shaft (14) relative to the first elongated shaft (12) causes the first dissection arm (one of 36) and a second dissection arm (another of 36) to move from the low-profile state (for example, see Figure 1) to the deployed state (for example, see Figure 2) such that, in the deployed state, portions of the first and second dissection arms flex outwardly away from the longitudinal axis of the first elongated shaft (for example, see Figure 2), and cutting further comprises cutting the vessel wall tissue adjacent to the opening with the first cutting element (48) and a second cutting element (for example, see Weber’s Figure 1 illustrating each dissection arm 46 comprising a cutting element 48 such that it would have been obvious to provide each dissection arm 36 of Zhou with a cutting element 48 as taught by Weber in the modification discussed above with respect to claim 1, wherein Wilson teaches the entire device is retracted to cut the tissue, thereby the modification by Wilson teaches both cutting elements cutting the vessel wall tissue).
Regarding claim 8, Zhou as modified fails to disclose the distal portion of the first elongated shaft has a maximum diameter of 0.099 inch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the distal portion of Zhou’s first elongate shaft with a maximum diameter of 0.099 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zhou et al. as modified would not operate differently with the claimed diameter and since the distal portion is intended to gain access into the space within a wall of a blood vessel, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the value claimed, indicating simply that the outer diameter of the dissection device “may” be less than or equal to the claimed value (specification pp. [0168]).
Regarding claim 9, Zhou as modified discloses moving a tensioning arm (another one of 36) coupled to the distal portion of the first elongated shaft (12) from a low-profile delivery state (for example, see Figure 1) to a deployed state in which the tensioning arm flexes outwardly away from the longitudinal axis of the first elongated shaft (for example, see Figure 2), wherein at least a portion of the dissection arm (one of 36) and at least a portion of the tensioning arm (another one of 36) extend along a longitudinal segment of the distal portion (for example, see paragraph 34 describing that 36s may be fixedly secured to shaft 12 proximate the distal end 26 of shaft 12, thereby a portion of 36s extending along a longitudinal segment of the distal portion of 12).
Regarding claim 10, Zhou as modified fails to disclose delivering a focused fluid flow through a needle to create the space within the wall of the blood vessel. Wilson further teaches delivering a focused fluid flow (145) through a needle (141) to create a space within the wall of a blood vessel (for example, see Figure 14C and paragraph 185) so as to create an initial space for the insertion of other larger instruments (for example, see paragraph 186 and Figure 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the step of delivering a focused fluid flow through a needle to create the space within the wall of the blood vessel In Zhou’s modified method as taught by Wilson. Doing so would have created an initial space within the vessel wall to facilitate insertion of the dissection device.
Regarding claim 11, Zhou discloses method for separating tissue within a wall of a blood vessel (80), the method comprising delivering a distal portion of an elongated shaft (12) to a treatment site within the blood vessel (80), advancing the distal portion through an opening (created by guidewire 40) at an interior surface (82) of a wall of the blood vessel to a space within the wall (for example, see paragraph 59 and Figures 12-16), axially moving an elongated member (14) relative to the elongated shaft (12; for example, see paragraph 34) to cause a dissection arm (one of 36) at the distal portion of the elongated shaft to move from a low-profile state (for example, see Figure 1) to a deployed state (for example, see Figure 2) such that in the low-profile state, a longitudinal axis of the dissection arm is parallel to a longitudinal axis of the elongated shaft (for example, see Figure 1), in the deployed state, a portion of the dissection arm flexes outwardly away from the longitudinal axis of the elongated shaft (for example, see Figure 2), and as the dissection arm moves from the low-profile state to the deployed state, the dissection arm pushes against vessel wall tissue at a periphery of the space (for example, see Figure 12), thereby separating tissue at the periphery to form a dissection pocket having a predetermined shape (for example, see Figure 12), moving a tensioning arm (another one of 36) at the distal portion of the elongated shaft (12) from a low-profile state (for example, see Figure 1) to a deployed state (for example, see Figure 2) in which the tensioning arm flexes outwardly away from the longitudinal axis of the elongated shaft to create tension in the dissection pocket generally transverse to a plane of dissection (for example, see Figure 12 in which a tensioning arm one of 36 that is transverse to the dissection arm one of 36 creates tension in the dissection pocket generally transvers to a plane of dissection caused by the dissection arm one of 36). 
Zhou fails to disclose the diameter of the distal portion thus fails to disclose the distal portion has a diameter of at most 0.150 inch for gaining access into the space within the wall. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the distal portion of Zhou’s first elongate shaft with a diameter of at most 0.150 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zhou et al. would not operate differently with the claimed diameter and since the distal portion is intended to gain access into the space within a wall of a blood vessel, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the diameter claimed, indicating simply that the outer diameter of the dissection device “may” be less than or equal to the claimed range (specification pp. [0168]).
Zhou also fails to disclose a cutting element on the dissection arm. Weber also discloses a dissection device (10) comprising a dissection arm (46). Weber teaches a cutting element (48) positioned on the dissection arm (this element is interpreted under 112(f) as a blade see pp. [0096], [0130] and equivalents thereof; see Weber’s paragraph 27 describing element 48 being a “cutting blade”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Zhou with a cutting element (48) on the dissection arm (one of 36) as taught by Weber. Doing so would enhance the cutting characteristics of the dissection arm, thus facilitating cutting as needed and/or desired by the user during a surgical procedure (for example, see paragraph 52). 
Zhou as modified by Weber fails to disclose cutting vessel wall tissue adjacent the opening to widen the opening using the cutting element on the dissection arm. Wilson also discloses a method for separating tissue within a wall of a blood vessel (creating tissue pocket 3052; for example, see paragraph 39). Wilson teaches cutting via a cutting element (3060) the vessel wall tissue adjacent to the opening to widen the opening (for example, see paragraph 240 describing the cutting device being retracted such that the cutting elements 3060 cut the narrow inlet opening to a wider orientation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the step of cutting vessel wall tissue adjacent to the opening to widen the opening as taught by Wilson, with Zhou’s cutting element that is positioned along at least a portion of the dissection arm as modified by Weber. Doing so would have created a wider opening or inlet, thus facilitating advancement of tools therethrough and dissection of the tissue layers.
Regarding claim 12, Zhou as modified discloses advancing the elongated member (14) over a guide member (40) for delivery of the distal portion of the elongated shaft (12) to the treatment site (for example, see Figures 14-16).
Regarding claim 13, Zhou as modified discloses creating the opening at the interior surface of the wall of the blood vessel with a needle (40 which is disclosed in paragraph 65 as being a penetrating member that penetrates the lumen, thus is interpreted as a needle as claimed), and extending the elongated member (14) over the needle for delivery of the distal portion of the elongated shaft into the space within the wall of the blood vessel (for example, see Figures 1-4, 14-16, and paragraph 36).
Regarding claim 14, Zhou as modified discloses cutting the vessel wall tissue adjacent the opening comprises moving the dissection arm (one of 36) in a proximal direction such that the cutting element (48), facing in the proximal direction, widens the opening (for example, see paragraph 240 of Wilson describing the cutting device being retracted such that the cutting elements 3060 cut the narrow inlet opening to a wider orientation, thereby the cutting elements 48 that face in the proximal direction widen the opening when moved as taught by Wilson).
Regarding claim 15, Zhou as modified discloses at least a portion of the dissection arm (one of 36) and at least a portion of the tensioning arm (another one of 36) extend along a longitudinal segment of the distal portion (for example, see paragraph 34 describing that 36s may be fixedly secured to shaft 12 proximate the distal end 26 of shaft 12, thereby a portion of 36s extending along a longitudinal segment of the distal portion of 12).
Regarding claim 16, Zhou as modified discloses axially moving the elongated member (14) flexes the dissection arm (one of 36) outwardly within a first plane, and moving the tensioning arm (another one of 36) causes the tensioning arm to flex outwardly within a second plane that is angled relative to the first plane (for example, another one of 36 that is at an angle with respect to the one of 36 that is the dissection arm will flex within a plane that is angled with respect to the plane in which the dissection arm flexes).
Regarding claim 17, Zhou as modified discloses the dissection arm is a first dissection arm (one of 36), and wherein axially moving the elongated member (14) causes the first dissection arm and a second dissection arm (another one of 36) to move to the deployed state such that an outline of the deployed first and second dissection defines the predetermined shape of the dissection pocket (for example, see Figure 12).
Regarding claim 18, Zhou as modified discloses axially moving the elongated member (14) causes a first segment (46) of the dissection arm (one of 36) and a second segment (44) of the dissection arm to flex outwardly away from the longitudinal axis of the elongated shaft and bend at a flexible joint (50) between the first and second segments (for example, see Figures 9-12).
Regarding claim 19, Zhou as modified discloses axially moving the elongated member (14) causes a first (46) and second (44) segment of the dissection arm to flex outwardly away from the longitudinal axis of the elongated shaft and bend at a first flexible joint (50) between the first and second segments (for example, see Figures 9-12). Zhou as modified fails to disclose a third segment created by a second flexible joint between the second and third segments. It appears that the device of Zhou as modified by Weber and Wilson would operate equally well with the configuration recited in claim 19 since the dissection arm is intended to form a pocket in a vessel wall. Further applicant has not disclosed that the configuration recited in claim 19 solves any stated problem or is used for any particular purpose, indicating simply that the embodiment is a mere obvious variations (specification pp. [0091] disclosing that the dissection arms “can” include one or more segments, “preferably” first and second segments, and “can” include one or more joints). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Zhou as modified by Weber and Wilson with a third segment created by a second flexible joint (50) between the second and third segments because it appears to be an arbitrary design consideration which fails to patentably distinguish over Zhou as modified by Weber and Wilson. Further, Zhou as modified discloses cutting the vessel wall tissue comprises cutting the vessel wall tissue with the cutting element extending along at least a portion of the third segment because the third segment would be the proximally facing segment onto which Weber teaches the cutting element (48) is mounted (see Weber’s Figure 1).
Regarding claim 20, Zhou as modified fails to disclose delivering a focused fluid flow through a needle to create the space within the wall of the blood vessel. Wilson further teaches delivering a focused fluid flow (145) through a needle (141) to create a space within the wall of a blood vessel (for example, see Figure 14C and paragraph 185) so as to create an initial space for the insertion of other larger instruments (for example, see paragraph 186 and Figure 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the step of delivering a focused fluid flow through a needle to create the space within the wall of the blood vessel In Zhou’s modified method as taught by Wilson. Doing so would have created an initial space within the vessel wall to facilitate insertion of the dissection device.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2013/0317534) and Weber (US Pub. No. 2013/0116715).
Regarding claim 21, Zhou discloses a device (10) for separating tissue within a wall of a blood vessel (80), the device comprising a first elongated shaft (12) having a longitudinal axis, a proximal portion and a distal portion (for example, see Figure 1), wherein the distal portion is configured to be advanced through an opening at an interior surface of a wall of the blood vessel to a space within the wall (for example, see Figure 16), a second elongated shaft (14) positioned within the first elongated shaft (for example, see Figure 1), wherein the second elongated shaft (14) includes a lumen (for example, see Figure 4 illustrating 14 having a lumen through which guidewire 40 is inserted), a dissection arm (one of 36) at the distal portion of the first elongated shaft (for example, see Figure 2), the dissection arm having a longitudinal axis and moveable between a low-profile state (for example, see Figure 1) and a deployed state (for example, see Figure 2) via axial movement of the second elongated shaft (14) relative to the first elongated shaft (12; for example, see paragraph 34), and wherein in the deployed state, a portion of the dissection arm flexes outwardly away from the longitudinal axis of the first elongated shaft (for example, see Figure 2), and the dissection arm is configured to be deployed within the space such that, as the dissection arm moves from the low-profile state to the deployed state, the dissection arm pushes against vessel wall tissue at a periphery of the space, thereby separating tissue at the periphery to form a dissection pocket having a predetermined shape (for example, see Figure 12). 
Zhou fails to disclose the diameter of the distal portion thus fails to disclose the distal portion has a diameter of at most 0.150 inch for gaining access into the space within the wall. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the distal portion of Zhou’s first elongate shaft with a diameter of at most 0.150 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zhou et al. would not operate differently with the claimed diameter and since the distal portion is intended to gain access into the space within a wall of a blood vessel, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the diameter claimed, indicating simply that the outer diameter of the dissection device “may” be less than or equal to the claimed range (specification pp. [0168]).
Zhou also fails to disclose a cutting element positioned along at least a portion of the dissection arm and configured to cut the vessel wall tissue adjacent the opening to widen the opening. Weber also discloses a dissection device (10) comprising a dissection arm (46). Weber teaches a cutting element (48) positioned along at least a portion of the dissection arm (46) and configured to cut a vessel wall tissue adjacent an opening to widen the opening (this element is interpreted under 112(f) as a blade see pp. [0096], [0130] and equivalents thereof; see Weber’s paragraph 27 describing element 48 being a “cutting blade” thus is configured to cut as claimed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Zhou with a cutting element (48) positioned along at least a portion of the dissection arm (one of 36) that is configured to cut the vessel wall tissue adjacent the opening to widen the opening as taught by Weber. Doing so would enhance the cutting characteristics of the dissection arm, thus facilitating cutting as needed and/or desired by the user during a surgical procedure (for example, see paragraph 52). 
Regarding claim 22, Zhou as modified by Weber discloses the cutting element (48) has a sharp edge, and wherein, in the deployed state, the sharp edge faces proximally (for example, see paragraph 27 describing a cutting edge of the cutting blade 48 is oriented to face in a generally proximal direction in the deployed state).
Regarding claim 23, Zhou as modified by Weber discloses the dissection arm is a first dissection arm (one of 36), the cutting element is a first cutting element (one of 48), and the device includes a second dissection arm (another of 36, for example, one directly opposite the first dissection arm) and a second cutting element (another of 48), and wherein the second cutting element is positioned along at least a portion of the second dissection arm (for example, see Weber’s Figure 1 illustrating a cutting element 48 positioned along at least a portion of each of the dissection arms 46 such that it would have been obvious to provide each dissection arm 36 of Zhou with a cutting element 48 as taught by Weber when making the modification discussed above with respect to claim 21).
Regarding claim 24, Zhou as modified by Weber discloses a tensioning arm (another of 36) coupled to the distal portion of the [first] elongated shaft (12; for example, see Figures 1 and 2), the tensioning arm having a low-profile state (for example, see Figure 1) and a deployed state in which the tensioning arm flexes outwardly away from the longitudinal axis of the first elongated shaft (for example, see Figure 2), wherein at least a portion of the dissection arm (one of 36) and at least a portion of the tensioning arm (another of 36) extend along a longitudinal segment of the distal portion (for example, see paragraph 34 describing that 36s may be fixedly secured to shaft 12 proximate the distal end 26 of shaft 12, thereby a portion of 36s extending along a longitudinal segment of the distal portion of 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 23, 2022